                Case 20-40124-KKS         Doc 202      Filed 05/28/21      Page 1 of 6



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF FLORIDA
                                TALLAHASSEE DIVISION

 In Re:

 James Morris Rudnick,                                      Case No. 4:20-bk-040124
                                                            Chapter 7
           Debtor.
                                                 /

               CADENCE BANK’S OBJECTION TO DEBTOR’S VERIFIED
          MOTIONS TO AVOID THE JUDGMENT LIENS OF CADENCE BANK, N.A.

          Pursuant to Federal Rule of Bankruptcy Procedure 4003(b) and Bankruptcy Code §522, as well

as other applicable law, Cadence Bank, (“Cadence”), objects on the following grounds to the relief

requested in the “Debtor’s Verified Motion to Avoid Judgment Lien of Cadence Bank, N.A.” (the

“Alabama Judgment Lien Motion”) [Doc. 190] and “Debtor’s Verified Motion to Avoid Judgment Lien

of State Bank and Trust Company” (the “Georgia Judgment Lien Motion”) [Doc. 198], together referred

to below as the “Judgment Lien Motions,” filed by James Morris Rudnick (the “Debtor”) on May 24,

2021:

          1.     Cadence and the Debtor were previously involved in a lending relationship involving

a debt (the “Alabama Obligation”). The failure of the lending relationship prompted Cadence to initiate

state court litigation (the “Alabama Action”) against the Debtor in the Circuit Court of Jefferson

County, Alabama, Birmingham Division (the “Alabama Court”), styled Cadence Bank, N.A. v. James

M. Rudnick, Case No. cv-2012-902329. Cadence obtained a final judgment against the Debtor in the

Alabama Action on September 27, 2012, in the amount of $6,032,356.71 (the “Alabama Judgment”),

in favor of Cadence and against the Debtor, at the statutory rate of interest. Cadence has perfected the

judgment lien with respect to the Alabama Judgment as required to sustain the objections set forth

below. On May 19, 2020, Cadence filed its Proof of Claim in the amount of $2,965,789.01, the current

balance of the Alabama Obligation as of the petition date in this case. The Alabama Obligation is the

subject of the Alabama Judgment Lien Motion.
              Case 20-40124-KKS          Doc 202      Filed 05/28/21     Page 2 of 6



       2.      Cadence’s predecessor, State Bank and Trust Company, and the Debtor were

previously involved in a lending relationship involving a debt (the “Georgia Obligation”). The failure

of the lending relationship prompted Cadence to initiate state court litigation (the “Georgia Action”)

against the Debtor in the State Court of Fulton County, Georgia (the “Georgia Court”), styled State

Bank and Trust Company v. Greyston Vinings of Tallahassee, LLC and James M. Rudnick, Case No.

10EV0111178-F. Cadence obtained a final judgment against the Debtor in the Georgia Action on

January 17, 2012, in the amount of $1,773,706.38 (the “Georgia Judgment”), in favor of Cadence and

against the Debtor, at the statutory rate of interest. Cadence has perfected the judgment lien with

respect to the Georgia Judgment as required to sustain the objections set forth below. On May 20,

2020, Cadence filed its Proof of Claim in the amount of $2,680,092.42, the current balance of the

Georgia Obligation as of the petition date in this case. The Georgia Obligation is the subject of the

Georgia Judgment Lien Motion.

       3.      Cadence, in its own right and as successor in interest to State Bank and Trust Company,

possesses perfected foreign judgment liens (the “Judgment Liens”) encumbering all real property assets

of the Debtor in Leon County, Florida, from the recordation date, to secure the balance of the Alabama

Obligation and Georgia Obligation (together, the “Obligations”).

       4.      The Debtor is the record owner of real property located at 3836 E. Millers Bridge Road,

Tallahassee, Florida 32312 (the “Claimed Homestead Property”) in Leon County.

       5.      The Judgment Liens encumber the Claimed Homestead Property to the extent that they

are no subject to avoidance under Bankruptcy Code §522 and relevant Florida law.

       7.      On March 23, 2020, the Debtor initiated this chapter 7 bankruptcy case (this

“Bankruptcy Case”) by filing his petition for relief (the “Petition”) [Doc. 1] under chapter 7 of the

Bankruptcy Code.

       8.      On April 20, 2020, the Debtor filed his Schedules (the “Schedules”) [Doc. 28].



                                                  2
               Case 20-40124-KKS           Doc 202         Filed 05/28/21       Page 3 of 6



        9.      The Claimed Homestead Property includes land and improvements of 0.716 acre, and

thus exceeds the homestead exemption by 0.216 acre pursuant to Florida Constitution Article X §

4(a)(1) see In re Englander, 95 F.3d 1028, 1032 (11th Cir. 1996), cert. denied, 520 U.S. 1186 (1997).

        10.     The Claimed Homestead Property is partially subject to Cadence’s liens in the

aggregate minimum amount of $5,645,881.43. Confirmation of the same is attached as Exhibit “A,”

and judicial notice is requested pursuant to Federal Rule of Evidence 201 in anticipation of any hearing

on the merits of the Judgment Lien Motions.

        11.     Cadence is uncertain as to whether the Claimed Homestead Parcel is susceptible to

division/partition or other legally appropriate division under Florida law, but seeks an equitable recovery

on account of its judgment liens. See In re Kuver, 70 BR, 190,193 (Bankr. Fla. 1986); Menard v. Univ.

Radiation Oncology Associates, LLP, 976 So.2d 69, 75 (Fl. 4th DCA 2008). If necessary, a pro rata

calculation as to the value of the non-exempt portion may be calculated by this Court. See In re

Quraeshi, 289 BR 240, 244 (S.D. Fla. 2002).

        12.     Florida law provides a methodology for enabling a Florida citizen such as the Debtor

to take advantage of the homestead exemption to the extent permitted without prejudicing the

legitimate rights of judgment creditors, and this contested matter provides a proper forum for

adjudication of these rights. In re Kellogg, 197 F.3d 1116, 1120 (11th Cir. 1999).

        13.     Upon information and belief, certain other liens may attach to the Claimed Homestead

Property, and it is appropriate to determine which valid judgment liens exist, the amounts of each such

lien, the enforceability or avoidability of the same and relevant priorities.

        14.     Cadence reserves the right to supplement or amend this objection based upon formal

and informal discovery in this case and matter.

        WHEREFORE, Cadence respectfully requests that, to the extent appropriate under the

applicable law, this Court enter an order that will:

        a. sustain these objections;

                                                       3
               Case 20-40124-KKS           Doc 202      Filed 05/28/21      Page 4 of 6



        b. disallow the relief requested in the Judgment Lien Motions; and

        c. provide for such other and further relief as is appropriate under the circumstances.

                                                /s/ John A. Anthony
                                                JOHN A. ANTHONY, ESQUIRE
                                                Florida Bar Number: 0731013
                                                janthony@anthonyandpartners.com
                                                ANTHONY & PARTNERS, LLC
                                                100 South Ashley Drive, Suite 1600
                                                Tampa, Florida 33602
                                                Telephone: (813) 273-5616
                                                Telecopier: (813) 221-4113

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by

electronic means and/or U.S. first class mail on the following persons or entities at the addresses listed

below on this 28th day of May, 2021:

Edward J. Peterson, III                                    James Morris Rudnick
Stichter, Riedel, Blain & Postler, P.A.                    P.O. Box 13633
110 E. Madison St., #200                                   Tallahassee, FL 32317
Tampa, FL 33602
U.S. Trustee
United States Trustee
110 E. Park Avenue
Suite 128
Tallahassee, FL 32301
                                                         /s/ John A. Anthony
                                                         ATTORNEY




                                                    4
Case 20-40124-KKS   Doc 202   Filed 05/28/21   Page 5 of 6




    EXHIBIT “A”
Case 20-40124-KKS   Doc 202   Filed 05/28/21   Page 6 of 6
